Citation Nr: 0842762	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-14 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to June 1974 
and from April 1980 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In a September 2007 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for pes planus, 
and also denied entitlement to service connection for a 
bilateral leg disability.

In August 2008, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand both 
issues in this appeal to the Board.

The Board notes that the claim for service connection for pes 
planus was previously denied in a final May 1984 RO 
determination.  However, subsequent to that determination, 
additional service treatment records were received, and such 
records are relevant to this claim.  Thus, in accordance with 
38 C.F.R. § 3.156(c)(1) (2008), this claim will now be 
reconsidered on the merits.  Accordingly, the Board has 
recharacterized this issue as listed on the title page.

The Board also notes that, during the course of the current 
appeal, the veteran has been represented by a veterans' 
service organization as well as by a private attorney.  When 
the case was previously before the Board, the veteran was 
represented by The American Legion.  Thereafter, in his 
appeal before the Court, the veteran was represented by a 
private attorney.  The legal representation agreement between 
the attorney and the veteran reflects that the attorney's 
representation extended before the Court only and not 
otherwise before VA if the veteran's case was remanded by the 
Court.  Following the Court's remand, The American Legion 
filed a written brief presentation to the Board on the 
veteran's behalf in November 2008.  Therefore, the Board 
recognizes that the veteran's current power of attorney is 
with The American Legion.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

Complete service treatment records from both periods of the 
veteran's active service are now associated with the claims 
file.  With regard to his service in the Navy from May 1974 
to June 1974, it was noted on his May 1974 entrance 
examination that the veteran had mild pes planus.  
Thereafter, the veteran complained of sore feet in May 1974 
and June 1974 and was diagnosed with pes planus on both 
occasions.  In June 1974, service discharge was recommended.  
With regard to his service in the Army from April 1980 to 
July 1980, the veteran complained of pain in both feet in 
June 1980 and was diagnosed with pes planus.  Thereafter, it 
was noted in a June 1980 Physical Profile that the veteran 
had bilateral pes planus.  All service treatment records are 
silent for any complaints, treatment, or diagnosis of a 
bilateral leg disability.

In a September 2005 statement, the veteran contended that, 
while he was in the Navy in 1974, he injured his feet and 
legs when he fell down the stairs while moving steel bunks 
from the second floor to the first floor of the barracks.  At 
his Travel Board hearing in January 2007, he testified that, 
during basic training in the Navy in 1974, he injured his 
left leg when he tripped in the mess hall on the wet floor.  
See Travel Board Hearing Transcript at pages 3-4.  He also 
testified that, during his training in the Army in 1980, he 
injured his legs while bringing steel bunks down the stairs, 
as he fell backwards and a bunk fell on his legs.  See id. at 
pages 6-7.  The veteran went on to report that he currently 
suffers from pain in his feet and legs.  See id. at pages 10-
11.  In addition, he stated that he had x-rays taken of his 
legs at the VA Medical Center (VAMC) in East Orange, New 
Jersey approximately three months prior to his hearing.  See 
id. at pages 9-10.  However, the Board notes that such VA 
treatment records and x-ray reports are not contained in the 
claims file.

The veteran was afforded a VA examination in September 2005.  
The veteran (who was noted to be a very poor historian) 
stated that he twisted both of his legs in a fall in 1974 
when he was in basic training.  At this examination, he 
complained of bilateral knee pain and was diagnosed with 
bilateral patellofemoral syndrome.  No foot or leg 
disabilities were addressed, evaluated, or diagnosed by the 
examiner.  In addition, the examiner noted that he would 
obtain x-rays and evaluate at a later day, but such evidence 
is not contained in the claims file.

In reviewing service connection claims where a VA examination 
has been performed, the Board must make a determination as to 
whether the examination report is adequate to make a decision 
on the claims, notwithstanding the fact that the Board may 
not have found the examination necessary in the first place.  
In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
determined that, "once the Secretary undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided."  See also 
Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

In the current appeal, the Board has determined that the 
September 2005 VA examination was inadequate, because it 
failed to address the veteran's claimed disabilities 
(specifically, pes planus and a bilateral leg disability).  
In addition, the September 2005 VA examiner did not offer any 
opinion as to whether such claimed disabilities are related 
to the veteran's periods of military service, to include 
consideration of whether the veteran's pes planus existed 
prior to service, and if so, whether it was aggravated 
therein.  In light of the evidence of record, the veteran 
should be afforded a new VA examination to determine the 
current nature of his claimed disabilities and to obtain a 
medical opinion as to whether each disability is related to 
his military service in any way.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
from the East Orange, New Jersey VA 
healthcare system, to include all x-ray 
reports, and associate them with the 
claims file.

2.  After the above has been completed 
to the extent possible, the veteran 
should be scheduled for an appropriate 
VA examination to determine the current 
nature of any foot and leg 
disabilities, and to provide an opinion 
as to the possible relationship of each 
disability to service.  The claims file 
should be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted 
and the results reported in detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should offer an opinion as to 
each of the following:

(a).  Is it at least as likely as 
not (50 percent probability or 
greater) that pes planus arose 
during service or is otherwise 
related to service?

(b).  Is it at least as likely as 
not (50 percent probability or 
greater) that pes planus existed 
prior to the veteran's periods of 
active service?  If yes, then is 
it at least as likely as not (50 
percent probability or greater) 
that pes planus was aggravated 
during any period of active 
service, resulting in permanent 
worsening of the underlying 
disability beyond natural 
progress?

(c).  Is it at least as likely as 
not (50 percent probability or 
greater) that a bilateral leg 
disability arose during service or 
is otherwise related to service?

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.









The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

